                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


PAULA A. FERGUSON,

              Plaintiff,

v.                                                              CIV 18-1055 KBM

ANDREW M. SAUL, 1
Commissioner of Social
Security Administration,

              Defendant.

                     MEMORANDUM OPINION AND ORDER
       THIS MATTER is before the Court on Plaintiff’s Motion to Reverse and Remand

for a Rehearing with Supporting Memorandum (Doc. 17), filed on March 28, 2019.

Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(b), the parties have consented to

me serving as the presiding judge and entering final judgment. See Docs. 4, 7, 8.

Having considered the record, submissions of counsel, and relevant law, the Court finds

Plaintiff’s motion is not well-taken and will be denied.

I.     Procedural History

       On February 3, 2015, Ms. Paula A. Ferguson (“Plaintiff”) filed applications with

the Social Security Administration for a period of disability and disability insurance

benefits (“DIB”) under Title II of the Social Security Act (“SSA”) and for Supplemental




1
 Andrew Saul was confirmed as Commissioner of Social Security on June 17, 2019 and is
automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
Security Income under Title XVI of the SSA. Administrative Record 2 (AR) at 182.

Plaintiff alleged a disability onset date of August 23, 2012. AR at 182. Her DIB claim

was denied because she had not worked long enough to be eligible for DIB, and Plaintiff

did not seek reconsideration of that denial. AR at 105-07. As for her SSI application,

Disability Determination Services determined that she was not disabled both initially (AR

at 109) and on reconsideration (AR at 116). She then requested a hearing with an

Administrative Law Judge (“ALJ”) on the merits of her application. AR at 122-23.

       Both Plaintiff and a vocational expert (VE) testified during the de novo hearing.

See AR at 31-79. ALJ Cole Gerstner issued an unfavorable decision on October 27,

2017. AR at 12-23. Plaintiff submitted a Request for Review of Hearing Decision/Order

to the Appeals Council (AR at 179), which the Council denied on September 11, 2018

(AR at 1). Consequently, the ALJ’s decision became the final decision of the

Commissioner. Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003).

II.    Applicable Law and the ALJ’s Findings

       A claimant seeking disability benefits must establish that she is unable “to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A); see also 20 C.F.R. § 416.905(a). The Commissioner must use a

five-step sequential evaluation process to determine eligibility for benefits. 20 C.F.R.

§ 416.920(a)(4); see also Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009).


2
  Document 12-1 comprises the sealed Administrative Record. See Doc. 12-1. The Court cites
the Administrative Record’s internal pagination, rather than the CM/ECF document number and
page.

                                             2
       The claimant has the burden at the first four steps of the process to show: (1) she

is not engaged in “substantial gainful activity”; (2) she has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and (3) her impairment(s) meet or equal one of

the listings in Appendix 1, Subpart P of 20 C.F.R. Pt. 404; or (4) pursuant to the

assessment of the claimant’s residual functional capacity (RFC), she is unable to

perform her past relevant work. 20 C.F.R § 416.920(a)(4)(i-iv); see also Grogan v.

Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005) (citations omitted). “RFC is a

multidimensional description of the work-related abilities [a claimant] retain[s] in spite of

her medical impairments.” Ryan v. Colvin, Civ. 15-0740 KBM, 2016 WL 8230660, at *2

(D.N.M. Sept. 29, 2016) (citing 20 C.F.R. § 404, Subpt. P, App. 1 § 12.00(B); 20 C.F.R.

§ 404.1545(a)(1)). If the claimant meets “the burden of establishing a prima facie case

of disability[,] . . . the burden of proof shifts to the Commissioner at step five to show

that” the claimant retains sufficient RFC “to perform work in the national economy, given

[her] age, education, and work experience.” Grogan, 399 F.3d at 1261 (citing Williams v.

Bowen, 844 F.2d 748, 751 & n.2 (10th Cir. 1988)); see also 20 C.F.R.

§ 416.920(a)(4)(v).

       At Step One of the process here, ALJ Gerstner found that Plaintiff “has not

engaged in substantial gainful activity since February 3, 2015, the application date.” AR

at 14 (citing 20 C.F.R. § 416.971). At Step Two, he concluded that Plaintiff had the

following severe impairments: depression, anxiety, and degenerative disc disease. AR

at 14 (citing 20 C.F.R. § 416.920). The ALJ also noted that there were “references to

other isolated conditions,” but he found that they did not impose more than a minimal


                                              3
restriction on Plaintiff’s ability to perform basic work activities. AR at 14-15.

       At Step Three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. AR at 15 (citing 20

C.F.R. §§ 416.920(d), 416.925, 416.926). At Step Four, he found that while Plaintiff’s

“medically determinable impairments could reasonably be expected to cause the

alleged symptoms[,] . . . [her] statements concerning the intensity, persistence and

limiting effects of these symptoms [were] not entirely consistent with the medical

evidence and other evidence in the record.” AR at 17. After considering the evidence of

record, the ALJ determined that Plaintiff:

         ha[d] the residual functional capacity to perform light work as defined in
         20 [C.F.R. §] 416.967(b) with further limitations as follows. The claimant
         is able to lift and/or carry twenty pounds occasionally and ten pounds
         frequently; stand and/or walk for a total of about six hours in an eight-
         hour workday; sit for a total of about six hours in an eight-hour workday;
         has unlimited pushing and/or pulling. She is limited to occasionally
         climbing ramps and stairs; occasionally climbing ladders, ropes and
         scaffolds; and occasional balancing, stooping, kneeling, crouching and
         crawling. She can occasionally work at unprotected heights and around
         moving mechanical parts. Mentally, she is limited to performing simple,
         routine and repetitive tasks. In addition to normal breaks, time off task
         includes ten percent of time in an eight-hour workday.

AR at 16. The ALJ determined that Plaintiff had “no past relevant work.” AR at 21. But,

at Step Five, he concluded that there were jobs that existed in significant numbers in the

national economy that Plaintiff could perform. AR at 22 (citing 20 C.F.R. §§ 416.969,

416.969(a)). Ultimately, the ALJ found that Plaintiff was not under a disability, as

defined in the Social Security Act, from February 3, 2015, through the date of his

decision. AR at 22 (citing 20 C.F.R. § 416.920(g)).



                                               4
III.   Legal Standard

       The Court must “review the Commissioner’s decision to determine whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (quoting Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005)). A deficiency

in either area is grounds for remand. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161,

1166 (10th Cir. 2012) (citation omitted). “Substantial evidence is ‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Lax, 489

F.3d at 1084 (quoting Hackett, 395 F.3d at 1172). “It requires more than a scintilla, but

less than a preponderance.” Id. (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th

Cir. 2004) (alteration in original)). The Court will “consider whether the ALJ followed the

specific rules of law that must be followed in weighing particular types of evidence in

disability cases, but [it] will not reweigh the evidence or substitute [its] judgment for the

Commissioner’s.” Id. (quoting Hackett, 395 F.3d at 1172 (internal quotation marks

omitted)).

       “The possibility of drawing two inconsistent conclusions from the evidence does

not prevent an administrative agency’s findings from being supported by substantial

evidence.” Id. (quoting Zoltanski, 372 F.3d at 1200). The Court “may not ‘displace the

agenc[y’s] choice between two fairly conflicting views, even though the [C]ourt would

justifiably have made a different choice had the matter been before it de novo.’” Id.

(quoting Zoltanski, 372 F.3d at 1200).

IV.    Discussion

       Plaintiff contends that the following issues require reversal: (1) the ALJ


                                              5
improperly weighed the opinion of evaluating neuropsychologist Dr. Koltuska-Haskin;

(2) the ALJ’s RFC is not supported by substantial evidence because Plaintiff’s

statements of pain were not considered in accordance with the dictates of Luna v.

Bowen, 834 F.3d 161 (10th Cir. 1987), SSR 16-3p, 2017 WL 5180304, at *2 (Oct. 25,

2017), or SSR 96-8p, 1996 WL 374184 (July 2, 1996); and (3) the ALJ’s Step-Five

finding was not based on substantial evidence. Doc. 17 at 1.

       A. The ALJ properly weighed the opinion of evaluating neuropsychologist
          Dr. Barbara Koltuska-Haskin.
       First, Plaintiff maintains that ALJ Gerstner included only “a cursory discussion of

the findings of Dr. Koltuska-Haskin,” a consultative examining neuropsychologist.

Doc. 17 at 12 (citing AR at 20). She characterizes the ALJ’s discussion of Dr. Koltuska-

Haskin’s opinion as “a fragment of an in-depth opinion based on an extensive

evaluation including multiple tests.” Id. (citing AR at 20, 724-31). Acknowledging that the

ALJ gave Dr. Koltuska-Haskin’s opinion only “partial weight,” Plaintiff submits that it is

“unclear to what, exactly, he was assigning the weight.” Id. at 13 n.8, 15 (citing AR at

20). Specifically, Plaintiff identifies certain opinions of Dr. Koltuska-Haskin, which she

insists the ALJ omitted: her opinion that Plaintiff’s “overall clinical presentation indicates

some cognitive problems primarily in the areas of executive functioning, attention/

concentration and nonverbal processing speed” and her opinion that “there is Chronic

and Severe Depressive Disorder in [Plaintiff’s] clinical picture.” Id. at 12 (citing AR at

730). Plaintiff maintains that the ALJ failed to provide sufficiently specific or legitimate

reasons for not incorporating all of the limitations found by Dr. Koltuska-Haskin.

       An ALJ’s findings must be sufficiently specific to allow for meaningful review.

Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004). Indeed, if an ALJ’s decision

                                              6
is not articulated with sufficient particularity to allow for judicial review, the court cannot

affirm the decision as legally correct. See Clifton v. Chater, 79 F.3d 1007, 1010 (10th

Cir. 1996). Moreover, an ALJ must provide specific, legitimate reasons for rejecting an

examining source opinion. Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012).

       Yet, Plaintiff contends that ALJ Gerstner merely “lifted a partial sentence from Dr.

Koltuska-Haskin’s report and appeared to accord the entire evaluation ‘partial weight[,]’

stating that it showed ‘limitations that were at most moderate.’” See id. at 12 (quoting

AR 20). Plaintiff surmises that the ALJ dismissed portions of Dr. Koltuska-Haskin’s

opinion on the basis that “the opined limitations were merely moderate.” Doc. 17 at 12.

The Court’s reading of the ALJ’s rationale for discounting Dr. Koltuska-Haskin’s opinion

is slightly different. The portion of the ALJ’s opinion to which Plaintiff refers reads as

follows:

           Barbara Koltuska-Haskin, Ph.D. performed a neuropsychological
           evaluation in April 2017 and stated that the claimant “has some difficulty
           initiating and completing a goal-oriented behavior and she has some
           difficulty with the entire task of determining what is to be done,
           formulating an approach for doing that, and then monitoring her behavior
           to be certain that she has solved the problem appropriately.” This
           opinion was given partial weight as Dr. Koltuska-Haskin’s testing
           showed limitations that were at most moderate.

AR at 20 (internal citations omitted). Under the Court’s reading, the ALJ found a conflict

between Dr. Koltuska-Haskin’s test results, which showed moderate limitations at most,

and her opined limitations, which were more significant.

       Critically, the ALJ offered additional, more specific explanation elsewhere in his

decision concerning his evaluation of Dr. Koltuska-Haskin’s opinion. He explained that

Dr. Koltuska-Haskin had “performed a number of tests including a WAIS-IV test in which



                                               7
the claimant was well within the average range in all domains.” AR at 18. Yet, the ALJ

explained that, in contrast, her “executive function yielded variable results that were, as

noted by Dr. Koltuska-Haskin, inconsistent with her WAIS-IV results.” AR at 18 (citing

AR at 728). Then, the ALJ reiterated that Dr. Koltuska-Haskin’s “testing showed

inconsistent results between the WAIS-IV executive function testing indicating that the

claimant has normal, even superior cognitive functioning but her abilities to make

judgments are impaired.” AR at 19. Elsewhere in his opinion, when considering

Plaintiff’s ability to understand, remember, and apply information, the ALJ remarked that

Dr. Koltuska-Haskin “performed a number of tests including a thorough WAIS-IV finding

the claimant’s ability to learn new information was well within the average range.” AR at

15 (citing AR at 725-27).

       Having reviewed Dr. Koltuska-Haskin’s report, the Court is able to follow the

rationale offered by the ALJ for rejecting these portions of her opinion. First, he found

her report internally inconsistent, a criticism the Court finds to be legitimate. Plaintiff did

perform in the average to above average range in the vast majority of areas on which

she was tested by Dr. Koltuska-Haskin. For example, on the WAIS-IV, the test

specifically referenced by the ALJ, Plaintiff had an above average level of information

about the world around her as well as above average visual-spatial skills, nonverbal

reasoning skills, and arithmetic computation skills. AR at 727. She received average to

high average scores in Verbal Comprehension, Perceptual Reasoning, and Working

Memory. AR at 727. She received average scores in abstract thinking on verbal

material, vocabulary, ability to analyze and synthesize complex visual stimuli, and




                                               8
passive auditory attention span. 3 AR at 727. She performed in the low average range in

only one area: Processing Speed. AR at 727. In conjunction with the WAIS-IV scores,

Dr. Koltuska-Haskin remarked that Plaintiff “is an intelligent lady.” AR at 727. In

contrast, when reporting the results of a different test, the WCST, Dr. Koltuska-Haskin

opined that Plaintiff has “defective judgment and capacity for abstraction.” AR at 728.

The incongruity between the test results as reported by Dr. Koltuska-Haskin is

significant, and the Court considers it to be a legitimate reason for the ALJ to discount

Dr. Koltuska-Haskin’s opinion as to executive functioning.

       Additionally, the ALJ cited to Dr. Koltuska-Haskin’s report and noted an opinion

therein that Plaintiff had difficulty maintaining focus and concentration. AR at 19 (citing

the portion of Dr. Koltuska-Haskin’s report found at AR at 725). But, as the ALJ went on

to explain, physical therapy records suggested that Plaintiff did not have difficulty

maintaining focus and concentration during evaluations. AR at 19 (citing AR at 612,

620, 650). In other words, the ALJ found Dr. Koltuska-Haskin’s opinion to be

inconsistent with the record as a whole. This too is a legitimate reason to discount Dr.

Koltuska-Haskin’s opinion concerning Plaintiff’s focus and concentration, particularly



3
  In addition, Plaintiff received a perfect score (30/30) on the Mini-Mental State Exam,
“revealing grossly intact cognitive functioning.” AR at 726. On the Intelligence, Language
Functioning, and Perceptual Organization Abilities test, she received average scores on Verbal
Comprehension, Perceptual Reasoning, Working Memory, and Full Scale IQ. She received a
low average score only in the area of Process Speed. AR at 726. With regard to Learning and
Memory, Plaintiff performed in the average to high average range on the Wechsler Memory
Scale-IV FA. AR at 726. She received scores in the high average range for auditory memory,
visual working memory, immediate memory, and delayed recall. AR at 727. She received scores
in the average range for visual memory and for auditory working memory. AR at 728. Plaintiff’s
performance on the WCST for Tasks of Concept Learning, Set Shifting, and Response Inhibition
was in the average range; however, she demonstrated a below average ability to exercise
mental and behavior flexibility within problem solving. AR at 728.


                                              9
where the record showed that she had never alleged mental limitations or sought

treatment for them until late in the administrative process. See AR at 19; see also AR at

650 (characterizing Plaintiff’s attention and concentration as “normal”).

       Defendant argues that the ALJ limited Plaintiff “to what amounts to unskilled

work, involving simple, routine, repetitive tasks,” which he maintains involves only “a

‘routine’ work setting, simple instructions and tasks, and little to no judgment, and . . .

does not require significant concentration or paying attention for more than two hours at

a time (in between normal breaks).” Doc. 19 at 12. Plaintiff, in contrast, insists that the

ALJ’s limitation to “simple, routine and repetitive tasks” failed to account for certain

limitations opined by Dr. Koltuska-Haskin related to her impaired executive functioning,

including the ability to sustain an ordinary routine without special supervision, to work in

coordination or proximity to others without being distracted by them, or to respond

appropriately to changes in the workplace. Doc. 17 at 14 (citing AR at 16.) However,

as explained above, the ALJ provided a specific, legitimate reason for rejecting Dr.

Koltuska-Haskin’s opinions regarding Plaintiff’s executive functioning. Beyond those

skills Plaintiff associates with executive functioning, she does not identify additional

limitations found by Dr. Koltuska-Haskin for which the ALJ did not account.

Consequently, the Court concludes that the ALJ reasonably discounted the opinion of

Dr. Koltuska-Haskin and offered a satisfactory explanation for so doing. Plaintiff’s

motion should be denied on this first ground.

       B.   The ALJ Properly Considered Plaintiff’s Reports of Pain, and his RFC
            is Supported by Substantial Evidence.
       Plaintiff next alleges that ALJ Gerstner failed to adequately consider her

subjective complaints of pain according to Luna, SSR 96-8p, and SSR 16-3p. Doc. 17 at

                                             10
16. She insists that, had the ALJ properly credited her complaints of pain based upon

the objective and subjective medical evidence, her RFC would have been more

restrictive.

       SSR 16-3p, which is consistent with the Tenth Circuit’s decision in Luna, clarifies

the process an ALJ must use when evaluating the intensity and persistence of a

claimant’s symptoms. See SSR 16-3p, 2017 WL 5180304, at *2; Brownrigg v. Berryhill,

688 F. App’x 542, 546 (10th Cir. 2017) (noting that the Tenth Circuit’s approach in Luna

“is consistent with SSR 16-3p”). At the first step, the ALJ “consider[s] whether there is

an underlying medically determinable physical or mental impairment[] that could

reasonably be expected to produce [the] individual’s symptoms, such as pain.” Id. at *3.

At the second step, after the ALJ has found such an impairment, the ALJ “evaluate[s]

the intensity and persistence of those symptoms to determine the extent to which the

symptoms limit [the] individual’s ability to perform work-related activities . . . .” Id.

Additionally, the ALJ considers the record evidence, the claimant’s statements, medical

and non-medical source statements, and the non-exhaustive list of factors in 20 C.F.R.

§ 416.929(c)(3), which include:

       1. Daily activities;
       2. The location, duration, frequency, and intensity of pain or other
       symptoms;
       3. Factors that precipitate and aggravate the symptoms;
       4. The type, dosage, effectiveness, and side effects of any medication an
       individual takes or has taken to alleviate pain or other symptoms;
       5. Treatment, other than medication, an individual receives or has received
       for relief of pain or other symptoms;
       6. Any measures other than treatment an individual uses or has used to
       relieve pain or other symptoms (e.g., lying flat on his or her back, standing
       for 15 to 20 minutes every hour, or sleeping on a board); and
       7. Any other factors concerning an individual’s functional limitations and
       restrictions due to pain or other symptoms.


                                               11
Ramirez v. Berryhill, No. CIV 17-0781 KBM, 2018 WL 4915830, at *8 (D.N.M. Oct. 10,

2018) (quoting SSR 16-3p at *7-8).

       Here, the ALJ stated that he had “considered all symptoms and the extent to

which these symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence, based on the requirements of 20 [C.F.R. §]

416.929 and SSR 16-3p.” AR at 16. He summarized Plaintiff’s testimony and self-

reports regarding the pain and symptoms she experiences due to her various

impairments. See AR at 17. And he went on to thoroughly review the evidence of

record, discussing medical imaging results, physical examination findings,

neuropsychological test results, and the treatments administered. See AR at 17-19.

Nevertheless, he concluded that “claimant’s statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record.” AR at 17. Indeed, he indicated that

Plaintiff’s “allegations [were] only moderately persuasive and only partially consistent

with the evidence.” AR at 19.

       More particularly, acknowledging that Plaintiff alleged “very serious limitations

such as not being able to hardly [bear] any weight and needing to change positions

constantly,” the ALJ determined that such severe limitations were simply not reflected in

the medical records. AR at 19. In support, he highlighted conflicts between Plaintiff’s

statements and the medical evidence. See AR at 16-23. For example, although Plaintiff

attributed much of her pain to a 2012 motor vehicle accident, he noted that she “had

very little treatment or complaints at that time.” AR at 19. Despite alleging daily



                                             12
headaches, an active blood clot, and severe back pain, the ALJ observed that, in 2015,

Plaintiff reported an absence of headaches for at least a three-month period, a resolved

blood clot, and improved back pain. AR at 17. The ALJ also referenced Plaintiff’s 2017

reports that aquatic therapy had resulted in “70% improvement.” AR at 18. Additionally,

he explained that while there was testimony that Plaintiff was more functional before her

accident, her work history showed that, despite holding a college degree, she had

“performed mostly if not only temporary and sporadic work.” AR at 19. He even

proposed that Plaintiff may have been reporting symptoms of depression “for the

purpose of getting disability,” citing to a treatment record in which Plaintiff stated that

she did not know if she was depressed but that her “attorney thinks so” and noting that

Plaintiff’s reports were not made until almost the time of the de novo hearing. AR at 19

(citing AR at 745). The ALJ also referenced a discrepancy between certain mental

health treatment notes, which indicated that Plaintiff had difficulty maintaining focus and

concentration, and her physical therapy records, which indicated otherwise. AR at 19

(citing AR at 612, 620, 650, 725, 745, 757).

       Plaintiff argues that if the ALJ had properly considered her complaints of pain in

light of the objective and subjective evidence, “he would have found that [she] was not

able to perform the RFC as she cannot sit and walk and/or stand long periods.” Doc. 17

at 19. The Commissioner, on the other hand, argues that the ALJ reasonably

determined that Plaintiff’s allegations of disabling symptoms and pain were not

consistent with the other evidence of record. Doc. 19 at 8. The Court agrees with the

Commissioner and finds that the ALJ’s determination regarding Plaintiff’s subjective




                                              13
complaints is supported by substantial evidence and was a product of his application of

the appropriate factors. Specifically, the ALJ discussed:

Daily activities: Although the ALJ’s discussion of Plaintiff’s daily activities was

somewhat sparse, he did discuss testimony by Plaintiff’s daughter that she helps her

mother with driving, going to the grocery store, cooking, cleaning and laundry, as well

as testimony from Plaintiff’s mother that Plaintiff’s limitations were physical and not

mental. AR at 21.

The location, duration, frequency, and intensity of pain or other symptoms: The ALJ

reviewed Plaintiff’s allegations of pain and other symptoms. He noted that she

characterized her spine injury as her most severe impairment, and he recounted her

testimony that the injury causes chronic pain in her neck and lower back, which radiates

to her left leg. AR at 17. He summarized Plaintiff’s testimony regarding a dislocated left

shoulder, blood clots, nerve damage in her left upper extremity, daily headaches,

arthritis in her knee, depression, and anxiety. AR at 17. He recounted Plaintiff’s

testimony that her pain made it necessary to frequently change positions and left her

unable to bend at the waist or unscrew a jar. AR at 17. Finally, despite treatment

records he considered to be contradictory, the ALJ observed Plaintiff’s allegations of

“very serious limitations such as not being able to hardly [bear] any weight and needing

to change positions constantly.” AR at 19.

The type, dosage, effectiveness, and side effects of any medication: As to medication,

the ALJ noted that in 2015, despite complaints of pain in her left leg and lower back

aggravated by bending and twisting, Plaintiff “was not taking medication and was not

interested in taking medication.” AR at 17 (citing AR at Ex. 501). He further noted that


                                             14
the “attending physician tried gabapentin but discontinued the prescription after the

claimant reported negative gastrointestinal reaction.” AR at 17 (citing AR at 506-07).

Treatment other than medication: The ALJ explained that following Plaintiff’s 2012

motor vehicle accident and subsequent medical records containing “little or no mention

of back pain,” Plaintiff “resumed treatment with a chiropractor on December 19, 2014.”

AR at 17 (citing AR at 388). The ALJ discussed the treatment notes from Plaintiff’s

physical therapy sessions, which she commenced in June 2015. AR at 17-18 (citing AR

at 528-700). He emphasized that these records indicated that, at discharge, Plaintiff

was “much improved with ambulation.” AR at 19 (citing AR at 530). The ALJ observed

that that after enjoying “70% improvement” from aquatic therapy, Plaintiff “declined land

therapeutic exercises and manual therapy” and began “to transition to community

aquatics.” AR at 18 (citing AR at 700). He recounted Plaintiff’s hearing testimony that

she continues aquatic therapy on her own. AR at 18. The ALJ explained that Plaintiff

also began mental health therapy with Solveig Maerki LPCC in March 2017, apparently

at the suggestion of her attorney. AR at 18 (citing AR at 745). Finally, the ALJ

mentioned Plaintiff’s joint injection treatment, which she received in February and

September of 2016. AR at 18 (citing AR at 628-29, 646-47, 669).

Measures Plaintiff uses to relieve pain and symptoms: The ALJ noted a general

reluctance by Plaintiff to see doctors or to pursue treatment. AR at 19. While he

explained that Plaintiff did not appear to have ongoing treatment for physical symptoms,

he acknowledged that she reported engaging in independent aquatic therapy. AR at 18.

Additionally, he noted Plaintiff’s allegation that she changes positions constantly to

relieve pain. AR at 19.


                                            15
       While the ALJ’s discussion of these factors was not perfect – he could have,

perhaps, offered a more in-depth discussion of Plaintiff’s activities of daily living or

elaborated further on her complaints of pain – there is simply no requirement that the

factors be considered in a “formalistic way.” Brownrigg, 688 F. App’x at 546 (citing

Keyes-Zachary, 695 F.3d at 1167). The Court is satisfied that the ALJ conducted a

thorough review of the objective and subjective evidence and specifically examined

many of the necessary factors in considering Plaintiff’s subjective reports of her

symptoms. The ALJ failed to assess a more restrictive RFC, not because he neglected

to consider allegations by Plaintiff that pain left her unable to sit or stand for long

periods, but because he found such allegations unsupported by the record. Ultimately,

the Court finds the ALJ’s analysis of Plaintiff’s subjective symptoms adequate under

Luna, SSR 96-8p, and SSR 16-3p. The Court therefore declines to reverse the ALJ’s

decision on this issue as well.

      C. The ALJ’s Step-Five Finding was Based on Substantial Evidence.
       At Step Five, the ALJ relied on the VE’s testimony to find that Plaintiff could

perform work as a cleaner/polisher, cashier, sales attendant, and silver wrapper. AR at

22. Plaintiff argues that the ALJ committed harmful error by failing to resolve conflicts

between the VE’s testimony and the DOT. Doc. 17 at 19-20.

       In his decision, the ALJ recited the oft included statement: “Pursuant to SSR 00-

4p, I have determined that the vocational expert’s testimony is consistent with the

information contained in the Dictionary of Occupational Titles and persuasive.” AR at

22; see also Sida v. Berryhill, Civ. No. 17-0638 JB/GJF, Doc. 33, at 20-21 (D.N.M. Oct.

29, 2018); Quezada v. Berryhill, Civ. No. 17cv1163 LF, Doc. 25, at 12 (D.N.M. March


                                              16
28, 2019). But SSR 00-4p imposes upon an ALJ “an affirmative responsibility to ask . . .

the VE . . . if the evidence he or she has provided conflicts with information provided in

the DOT.” SSR 00-4p, 2000 WL 1898704, at *4 (Dec. 4, 2000). Indeed, before an ALJ

may rely on VE testimony as substantial evidence to support a determination of

nondisability, he must ask the expert to explain any conflicts between his findings and

the DOT relating to any “occupational information.” Hackett, 395 F.3d at 1175 (citing

Haddock v. Apfel, 196 F.3d 1084 (10th Cir. 1999); SSR 00-4p, 2000 WL 1898704).

Plaintiff insists that, here, the ALJ failed to ask regarding any such conflicts, and the

Commissioner does not contend otherwise.

       Even so, the failure to inquire about any such conflicts is not reversible error so

long as there is no apparent unresolved conflict between the VE’s testimony and the

DOT. SSR 00-4p, 2000 WL 1898704, at *2; Poppa v. Astrue, 569 F.3d 1167, 1173 (10th

Cir. 2009) (“Although we agree that the ALJ erred by not inquiring about whether there

were any conflicts between the VE’s testimony . . . and the job descriptions in the DOT,

we conclude that this error was harmless because there were no conflicts.”).

Accordingly, the Court must consider whether there remains such an apparent

unresolved conflict.

       Plaintiff notes that the ALJ included in his hypothetical to the VE a limitation of

being off task for 15 percent of the day. AR at 73. A review of the hearing transcript

reveals that the VE testified initially that he believed spending more than 15 percent of

time off task would preclude any jobs. AR at 74 (“That would be the very outset, Judge.

Anything over 15% I don’t think there would be jobs.”). Later, the ALJ posed the

following to the VE: “I think [the VE] said 15% or more is not going to be tolerated. Is


                                             17
that right, sir?” AR at 77-78. The VE responded, “That’s correct, Judge.” AR at 78. On

the other hand, when the ALJ asked whether being off task 14 percent of the time, as

opposed to 15 percent of the time, was tolerable, the VE responded, “Yes sir. It’s

splitting hairs, but yes.” AR at 77. Thus, regardless of the VE’s somewhat equivocal

testimony as to whether jobs were eliminated when a claimant is off task precisely 15

percent of the time, he clearly testified that being off task 14 percent of the time or less

would be tolerable.

       In his RFC finding, the ALJ included a limitation of being off task 10 percent of

the time in addition to regular breaks. AR at 16. Plaintiff submits that in doing so he

committed reversible error, because he failed to ask the VE “to posit as to how being off

task 10 percent of an 8-hour day, in addition to regular breaks, would erode the

occupational base of the jobs suggested.” Doc. 17 at 19 (citing AR at 70-79). However,

notably, Plaintiff does not identify any provision of the DOT with which the VE’s

testimony conflicts.

       Ultimately, the Court disagrees that there is an apparent unresolved conflict

between the VE’s testimony and the DOT. Likewise, the Court finds no reversible error

in the ALJ’s failure to ask the VE if his evidence conflicts with the information provided

in the DOT. Finally, where the VE clearly testified that being off task 14 percent of the

time or less was tolerable, and the ALJ’s RFC finding limited Plaintiff to jobs in which he

could be off task 10 percent of the time, the Court finds the ALJ’s Step Five finding to be

supported by substantial evidence. The Court will deny Plaintiff’s motion as to this third

and final issue.




                                             18
      IT IS ORDERED that Plaintiff’s Motion to Reverse and Remand for a Rehearing

with Supportive Memorandum (Doc. 17) is denied.

      IT IS FURTHER ORDERED that the Court will enter concurrently herewith a

Final Order, pursuant to Rule 58 of the Federal Rules of Civil Procedure, affirming the

decision of the Commissioner and dismissing this case with prejudice.




                                  ________________________________________
                                  UNITED STATES MAGISTRATE JUDGE
                                  Presiding by Consent




                                           19
